



Amendment No. 6 to
Credit and Security Agreement
This Amendment No. 6 to Credit and Security Agreement (this “Amendment”), dated
as of December 13, 2016, is made by and among Mohawk Factoring, LLC, a Delaware
limited liability company (the “Borrower”), Mohawk Servicing, LLC, a Delaware
limited liability company (the “Servicer”) the Lenders party hereto, the
Liquidity Banks party hereto, the Co-Agents party hereto and SunTrust Bank, a
Georgia banking corporation, as administrative agent (in such capacity, the
“Administrative Agent”).
WITNESSETH:
Whereas, the Borrower, the Servicer, the Lenders, the Liquidity Banks, the
Co-Agents and the Administrative Agent previously entered into that certain
Credit and Security Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit and Security Agreement”), dated as of
December 19, 2012; and
Whereas, the Borrower and the Servicer have requested that the Administrative
Agent, the Lenders, the Liquidity Banks and the Co-Agents extend the Facility
Termination Date and make certain other amendments to the Credit and Security
Agreement, and the Administrative Agent, the Lenders, the Liquidity Banks and
the Co-Agents are willing to do so under the terms of this Amendment;
Now, Therefore, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties hereto, the parties hereto agree as follows:
Section 1.    Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Credit and Security Agreement.
Section 2.    Amendment to the Credit and Security Agreement.
2.1.    Section 12.4 of the Credit and Security Agreement is hereby amended and
restated in its entirety and as so amended shall read as follows:
Section 12.4.    Substitution of Lenders. In the event (a) any Lender is then a
Defaulting Lender, (b) a Lender or Agent hereunder is also a lender under the
Parent Credit Agreement and such Lender or Agent fails to consent to an
amendment or waiver requested under the Parent Credit Agreement at a time when
the Required Lenders have approved such amendment or waiver, (c) any Lender
requests compensation under Section 10.2, (d) the Borrower is required to pay
amount under Section 10.3 to a Lender, (e) any Conduit is then a Downgraded
Conduit, or (f) a Lender that is a Non‑Conduit Lender or a Liquidity Bank
provides a notice to the Administrative Agent under Section 4.3 (any such Lender
referred to in any of clauses (a) through (f) above being hereinafter, together
with its related Agent and its related Conduit in its Group (if any) referred to
as an “Affected Lender Group”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable law, require, at its
expense, any such Affected Lender Group to assign, at par, without recourse, all
of its interest, rights, and obligations





--------------------------------------------------------------------------------





hereunder (including all of its Commitments and the Loans and other amounts at
any time owing to the members of such Affected Lender Group hereunder and the
other Transaction Documents) to an Eligible Replacement Lender specified by the
Borrower, provided that (i) such assignment shall not conflict with or violate
any law, rule or regulation or order of any court or other Governmental
Authority, (ii) the Borrower shall have paid to the members of such Affected
Lender Group all monies (together with any Broken Funding Costs computed as if
the Loans owing to it were prepaid rather than assigned) other than such
principal owing to it hereunder, and (iii) the assignment is entered into in
accordance with, and subject to the consents required by, Section 12.1 hereof
(provided any assignment fees and reimbursable expenses due thereunder shall be
paid by the Borrower).
2.2.    The defined terms “Applicable Margin” and “Facility Termination Date”,
appearing in Exhibit I to the Credit and Security Agreement are hereby amended
and restated in their entirety and as so amended shall read as follows:
“Applicable Margin” shall mean 0.70% per annum.
“Facility Termination Date” means the earlier of (i) December 19, 2017 (or such
later date as the parties hereto may agree to from time to time) and (ii) the
Amortization Date.
2.3.    The defined term “Change of Control” appearing in Exhibit I to the
Credit and Security Agreement is hereby amended by deleting the parenthetical
contained in clause (b) thereof.
2.4.    The last sentence appearing in the defined term “Obligor Concentration
Limit” appearing in Exhibit I to the Credit and Security Agreement is hereby
amended and restated in its entirety and as so amended shall read as follows:
The Special Concentration Limit shall mean (i) with respect to The Home Depot,
Inc. and its Affiliates, 19.0% and (ii) with respect to Lowe’s Companies, Inc.
and its Affiliates, 14.0%.
2.5.    Schedule D to the Credit and Security Agreement is hereby amended and
restated in its entirety and as so amended and restated shall read as set forth
on Schedule D attached hereto.
Section 3.    No Fundings by Conduits. Notwithstanding anything to the contrary
contained in the Credit and Security Agreement or any of the other Transactions
Documents, upon and after December 20, 2016:
(a)    No Conduit shall make any Loan;
(b)    Each Conduit shall be deemed to have elected not to make any Loan which
such Conduit otherwise had the option to make and each Liquidity Bank for such
Conduit shall make such Liquidity Bank’s Pro Rata Share of its Group’s
Percentage of such Loan; and
(c)    No CP Costs shall be payable in respect of any Loan.





--------------------------------------------------------------------------------





Section 4.    Representations of the Borrower. The Borrower hereby represents
and warrants to the parties hereto that as of the date hereof each of the
representations and warranties contained in the Credit and Security Agreement is
true and correct as of the date hereof and after giving effect to this Amendment
(except to the extent that such representations and warranties expressly refer
to an earlier date, in which case they are true and correct as of such earlier
date); provided, that with respect to those contained in Section 5.1(a), (e),
(f), (l), (u) and (w) of the Credit and Security Agreement, the determination of
whether any Material Adverse Effect has occurred as set forth therein shall be
made solely by the Borrower, in its reasonable, good faith judgment.
Section 5.    Conditions Precedent. The effectiveness of this Amendment,
including without limitation, Section 3 above, is subject to the satisfaction of
all of the following conditions precedent:
(a)    Administrative Agent shall have received a fully executed counterpart of
this Amendment, including the Performance Guarantor’s Acknowledgment and
Consent;
(b)    Administrative Agent shall have received a fully executed counterpart of
the Second Amended and Restated Fee Letter;
(c)    each representation and warranty of the Borrower contained herein shall
be true and correct; and
(d)    no Amortization Event shall have occurred and be continuing.
Section 6.    Amendment. The parties hereto hereby agree that the provisions and
effectiveness of this Amendment shall apply to the Credit and Security Agreement
as of the date hereof. Except as amended by this Amendment, the Credit and
Security Agreement remains unchanged and in full force and effect. This
Amendment is a Transaction Document.
Section 7.    Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.
Section 8.    Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.
Section 9.    Successors and Assigns. The terms of this Amendment shall be
binding upon, and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
Section 10.    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 11.    Governing Law and Jurisdiction. The provisions of the Credit and
Security Agreement with respect to governing law and consent to jurisdiction are
incorporated in this Amendment by reference as if such provisions were set forth
herein.
[Signatures appear on following page.]





--------------------------------------------------------------------------------







Amendment No. 6 to Credit and Security Agreement
IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.
Mohawk Factoring, LLC, as Borrower
By:
/s/ John J Koach            

Name:    John J Koach        
Title:    Secretary        
Mohawk Servicing, LLC, as Servicer
By:
/s/ Shailesh Bettadapur        

Name:    Shailesh Bettadapur    
Title:    VP & Treasurer        





--------------------------------------------------------------------------------





SunTrust Bank, as a Non-Conduit Lender
By:
/s/ David Hufnagel        

Name:    David Hufnagel        
Title:    Vice President        
SunTrust Bank, as Co-Agent and Administrative Agent
By:
/s/ David Hufnagel        

Name:    David Hufnagel        
Title:    Vice President        
    





--------------------------------------------------------------------------------





The Bank of Tokyo‑Mitsubishi UFJ, Ltd., New York Branch, as a Non-Conduit Lender
and as Co‑Agent
By:
/s/ Richard Gregory Hurst        

Name:    Richard Gregory Hurst    
Title:    Managing Director    











--------------------------------------------------------------------------------





Mizuho Bank, Ltd., as a Non-Conduit Lender and as Co‑Agent


By:
/s/ Donna DeMagistris        

Name:    Donna DeMagistris    
Title:    Authorized Signatory    







--------------------------------------------------------------------------------





PNC Bank, National Association, as a Non-Conduit Lender and as Co‑Agent




By:
/s/ Eric Bruno            

Name:    Eric Bruno        
Title:    Senior Vice President    


    







--------------------------------------------------------------------------------





Wells Fargo Bank, National Association, as a Non-Conduit Lender and as Co‑Agent


By:
/s/ Isaac Washington        

Name:    Isaac Washington        
Title:    Vice President        


    







--------------------------------------------------------------------------------











Performance Guarantor’s Acknowledgment and Consent
The undersigned, Mohawk Industries, Inc., has heretofore executed and delivered
the Performance Undertaking dated as of December 19, 2012 (the “Performance
Undertaking”) and hereby consents to the Amendment No. 6 to the Credit and
Security Agreement as set forth above and confirms that the Performance
Undertaking and all of the undersigned’s obligations thereunder remain in full
force and effect. The undersigned further agrees that the consent of the
undersigned to any further amendments to the Credit and Security Agreement shall
not be required as a result of this consent having been obtained, except to the
extent, if any, required by the Performance Undertaking referred to above.
Mohawk Industries, Inc.
By:
/s/ Shailesh Bettadapur        

Name: Shailesh Bettadpur            
Title: VP & Treasurer            







--------------------------------------------------------------------------------











Schedule D


Monthly Reporting Dates


Fiscal Month End
Monthly Reporting Date
December 2016
January 17, 2017
January 2017
February 21, 2017
February 2017
March 21, 2017
March 2017
April 18, 2017
April 2017
May 23, 2017
May 2017
June 20, 2017
June 2017
July 18, 2017
July 2017
August 22, 2017
August 2017
September 19, 2017
September 2017
October 17, 2017
October 2017
November 21, 2017
November 2017
December 19, 2017










